DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 12/6/2019 and the claims filed on 3/4/2021.  Currently, claims 1-60 are pending.  

Reasons for Allowance

Claims 1-60 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claim 1

the upper network comprises a deep neural network and the middle network comprises a deep neural network, wherein the deep neural network of the upper network comprises an input layer, an output layer, and at least one hidden layer between the input and output layers of the upper network; 
the pool of machine learning systems comprises a plurality of diverse nodes that are diverse to each other; and 

adding one or more subnetwork elements to the nth layer of the middle network, wherein each of the one or more subnetwork elements: 
has an incoming directed arc from either (i) at least one of the plurality of diverse nodes of the pool of machine learning systems and/or (ii) a node in a lower layer of the middle network; and 
implements a predefined function

The closest prior art of record Vincent (“Stacked Denoising Autoencoders: Learning Useful Representations in a Deep Network with a Local Denoising Criterion”) discloses an original strategy for building deep networks, based on stacking layers of denoising autoencoders which are trained locally to denoise corrupted versions of their inputs, but fails to disclose adding a multi-layer middle network layer-by-layer iteratively until a stopping criteria is met, wherein there are n=1,..., N iterations, wherein N is an integer greater than one as claimed.  

Accordingly, the 35 USC § 103 rejection of claims 1-60 has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125